DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This applicants claim priority to Application No. 13/950782 and claims 1-20 are granted a priority date 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 11, and 19 estimates the impact of a latent factor yet the latent factor is defined to be 

Dependent claims are rejected for depending off independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 2, 7, 11, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 19 of Patent No: 9836754 . Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of ranking super cliques.
This is a nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The instant application and the referenced copending application are claiming common subject matter, for illustration purposes only the method claims are shown below:

Instant Application
Patent No. US9836754
1. (Currently Amended) A method for modifying an electronic advertisement based on a latent- factor-adjusted measure of advertisement effectiveness, the method comprising performing, by a processing device, operations comprising: 



identifying a first measurement value for a user interaction metric to use as a measure of advertisement effectiveness, the user interaction metric measuring tracked user interactions with the electronic advertisement on computing devices of the users; 

identifying a second measurement value for the user interaction metric, the first measurement value indicating a first portion of the tracked user interactions measured during a first period of time and the second measurement value indicating a second portion of the tracked user interactions measured during a second period of time; 

estimating an impact value using an applied impact model, wherein: 

the impact value correlates a latent factor to the second measurement value, wherein the latent factor is an aspect of the users or economy that is not directly observable, 

the impact value is determined based at least in part on the applied impact model providing a relationship between the user interaction metric and the latent factor, and 

the impact value quantifies a percentage change in the second measurement value as compared to the first measurement value, the percentage change in the second measurement value resulting from a change in the latent factor during the second period of time as compared to the first period of time; 

determining a changed measurement value based on a modification of the second 

modifying the electronic advertisement based on the changed measurement value; and 

providing the modified electronic advertisement to additional users via the electronic network.


providing an electronic advertisement to users via the electronic network; 

tracking user interactions with the electronic advertisement to identify a measurement value for a user interaction metric to use as a measure of advertisement effectiveness, the user interaction metric measuring user interaction with the electronic advertisement on computing devices of the users, wherein the user interaction metric comprises a number of clicks, number of mouse overs, number of page views, number of mouse gestures, amount of time elapsed before a mouse gesture, amount of time spent on a web page including the electronic advertisement, or frequency of accesses to the electronic advertisement; 

estimating, by an applied impact model, an impact value, wherein: 

the impact value correlates a latent factor to the measurement value, wherein the latent factor is an aspect of the users or economy that is not directly observable, wherein the latent factor is one of an economic factor, brand equity factor, brand loyalty factor, or a brand goodwill factor, 

the impact value is determined based at least in part on the applied impact model providing a relationship between the user interaction metric and the latent factor, 

wherein the relationship identifies how the user interaction metric changes based on change in the latent factor, wherein the relationship changes over time, and wherein the impact value quantifies a change in the measurement value resulting from the change in the latent factor; 



modifying the electronic advertisement based at least in part on the reduced measurement value; and 

providing the modified electronic advertisement to additional users via the electronic network.




2. The method of claim 1, wherein the applied impact model is a dynamic impact model.
7. The method of claim 1, wherein the latent factor impacts a significance of the second measurement value as the measure of advertisement effectiveness.
3. The method of claim 1, wherein the latent factor impacts the significance of the measurement value as a measure of advertisement effectiveness.


Claims 1, 11, and 19 of the instant application recites a percentage to be used for the impact value. Claims 1 and 19 of U.S. Patent No. 9836754 does not recite this feature. Comito et al. US2014/0040160 teaches in paragraph 0007 impact values being expressed as a percentage.
Independent claims 1, 11, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims 1 and 19 of U.S. Patent No. 9836754 in view of Comito et al. US2014/0040160 teaching in paragraph 0007 impact values being expressed as a percentage. 
 a system of modifying advertisements as taught by U.S. Patent No. 9836754 as modified to include percentage based impact values as taught by Comito for the predictable result of more efficiently determining values.

Response to Arguments
	Applicant’s argument: Double patenting rejection should be withdrawn 
	Examiner’s response: Applicant’s argument is considered but is not persuasive. Both the instant application and Patent No. US9836754 are identical in scope and are patentably indistinct form each other. As mentioned in previous interviews, examiner suggest filing a terminal disclaimer to get around double patenting rejection.

Applicant’s argument: 112 rejection should be withdrawn
Examiner’s response: Applicant’s argument is considered but is not persuasive. Premises of 112 rejection regarding how an electronic advertisement is modified and what an impact value exactly is are no longer in the rejection. However, premises of 112 rejection regarding latent factor is still present in the rejection as it is unclear the limits and bounds of the given definition.  As discussed in previous interviews, examiner suggest amending claim language to get around 112 rejection. 

Applicant’s argument: 103 rejection should be withdrawn should be withdrawn in light of amendments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        

/ALLEN S LIN/Examiner, Art Unit 2153